445 F.2d 1382
Charles A. BARBARIN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1537 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 9, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana, Alvin B. Rubin, District Judge.
Charles Barbarin, pro se.
Gerald J. Gallinghouse, U.S. Atty., Patrick C. McGinity, Asst. U. S. Atty., New Orleans, La., for the United States.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See Barbarin v. United States, 329 F. Supp. 549 (E.D.La.1971)


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F. 2d 966